DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-14 are pending in the instant claims. Claims 1-14 are rejected. 
Information Disclosure Statements
	The information disclosure statements filed on December 2, 2019 have been considered and signed copies of form 1449 are enclosed herewith. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically in claim 1, R3 is defined as “CO2H or an acid isostere” and the term acid isostere is not defined in the specification so it is unclear to the examiner what exactly can be included in the definition or what is considered by the Applicant to be an acid isostere. Therefore, the claims are rendered indefinite. Appropriate correction is required. This rejection can be overcome by amending claim 1 to include specific examples of acid isosteres (e.g. those listed in claim 3). 
4 and R5, the word “and” is missing between “CH2OC1-3alkyl,” and “C1-3alkyl” and the definition for R5 includes both commas and semi-colons and this renders the claims indefinite. Appropriate correction is required. 
Claims 5 and 7 recite the limitation "R5 is C1-4alkyl" and claim 6 recites the limitation “wherein R5 is unsubstituted” and there is insufficient antecedent basis for these limitations in the claims. Claim 1, from which claims 5 and 7 depend on, does not list C1-4alkyl in the definition for R5 and claim 5, from which claim 6 depends on, does not disclose that R5 can be optionally substituted. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 8-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0046697 A1.
The 35 U.S.C. 102(e) critical reference date of the U.S. application is entitled to the benefit of the filing date of the provisional application No. 62/293,219 (i.e., Feb. 9, 2016) under 35 
US 2020/0046697 A1 discloses compounds of Formula (I) which may be useful in treating a disease associated with IDO, for example, cancer or an infectious disease (e.g., viral or bacterial infectious diseases) and pharmaceutical compositions thereof (see abstract), such as compound 54 (see page 10). Therefore, a compound wherein R1 and R2 join together with the carbon atom to which they are bonded to form a 3-6 membered cycloalkyl, R3 is CO2H, R4 is pyrimidine, and R5 is a 6-membered cycloalkyl; a pharmaceutical composition thereof and a method of the instant claims are anticipated by the reference. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626